Title: To Thomas Jefferson from Francis Hopkinson, 8 November 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



My Dear Sir
Philada. Novr. 8th. 1786

I do not know how long it is since I wrote to you, but am sure  it is much longer since I heard from you. I am in daily expectations of a Letter in answer to some of mine.
I send you another Packet of News Papers and enclose the Leg of a strange Bird which has nothing curious in it but a fine small toothed Comb annexed to one of its Toes, and three very beautiful Feathers (of which I send two) growing out of the Top of the Head. I have not yet heard from the Gentleman going to Pittsburg who promised to send me some of the Nuts you required. It is not yet Time to expect them. Pheasants are now beginning to make their appearance in our market but are not yet Plenty. The weather being warm for the Season, I shall find great Difficulty in preparing so large and fleshy a Bird, but will take Advise and do my best Endeavours.
I enclose two numbers of a monthly Magazine just set up. I have subscribed for you and myself. I also enclose for your Amusement a News Paper, containing one of my off hand Performances. It had the full Effect I intended, which was to put an End to a foolish Quarrel in which many began to interest themselves, and which in all Probability must have ended in one or more Duels. The Laugh of the Town was turned upon the Combatants and they could not support, with any Degree of Dignity, a Quarrel which they found turned into Ridicule and every one disposed to join in the Laugh.
Pennslvania, Delaware and Maryland have appointed Commissioners for carrying into Effect a Scheme which has been long in Contemplation, that of running a Canal between Chesapeak and Delaware and improving the Navigation of the Susquehannah. I am one of the Commissioners for this State, Mr. Rittenhouse another. There are five Commissioners from each State and we are all to meet at Wilmington on the 27th. of this Month to hold a Conference on this Important Affair.
Dr. Franklin is well—Mr. Rittenhouse [is] in a poor State of Health.
My mother desires to be kindly remember’d to Miss Jefferson. Adieu Yours Sincerely,

Fs Hopkinson


I had the Misfortune to be robbed last Tuesday Night of all the little Plate I had, Cloathing &c. to the Amount of 70 or £80. A very unlucky Circumstance for me at this Time.
I do not send the Gazette, because it is good for Nothing. The Independent Gazetteer is become a daily Paper and good for nothing also.

 